Order modified in accordance with the memorandum herein, and, as so modified, affirmed, with costs in this court and in the Appellate Division. Memorandum: We conclude that appellant established in a clear and convincing manner its right to injunctive relief, at least in part, under section 964 of the Penal Law, and that the Appellate Division’s reversal of the order for summary relief was erroneous in part. The order of the Appellate Division should be modified to reinstate the order of the Special Term, but only insofar as that order enjoins respondent’s use, in its men’s hosiery business, of the words “ Thermal Sock” or any approximation or simulation thereof; use of the polar bear symbol; use of the script or design employed by appellant on its “ Thermol Sox ” product; and use by respondent of the “ Thermal Sock ” package or any such simulation of appellant’s package; and, as so modified, the order should be. affirmed. No ■opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster.